12‐4174‐cv
     TechnoMarine SA v. Giftports, Inc.


 1                             UNITED STATES COURT OF APPEALS
 2                                 FOR THE SECOND CIRCUIT
 3
 4                                           August Term 2013
 5
 6
 7                                        Argued: December 4, 2013
 8                                         Decided: July 15, 2014
 9
10                                             No. 12‐4174‐cv
11
12                              _____________________________________
13
14                                          TECHNOMARINE SA,
15                                           Plaintiff‐Appellant,
16
17                                                   ‐v‐
18
19                              GIFTPORTS, INC., a New York Corporation,
20                                         Defendant‐Appellee,
21
22                                       DOES 1 THROUGH 10,
23                                            Defendants.
24                              _____________________________________
25
26   Before:          LIVINGSTON and LOHIER, Circuit Judges, and STEIN, District Judge.*
27
28          Appeal from a September 10, 2012, order of the United States District Court
29   for the Southern District of New York (Batts, J.), granting the Defendant‐Appellee’s


             *
 1            The Honorable Sidney H. Stein, of the United States District Court for the Southern
 2   District of New York, sitting by designation.

                                                     1
 1   motion to dismiss.  We consider whether an earlier litigation between the parties
 2   resolving, inter alia, claims of trademark infringement, bars the present suit over
 3   similar conduct occurring after the date of the settlement agreement that concluded
 4   the first litigation.  We determine that Plaintiff‐Appellant’s claims arising after the
 5   first litigation are not barred by res judicata.  Nonetheless, we affirm the order of the
 6   district court on the basis of its alternate holding that Plaintiff‐Appellant failed to
 7   state a claim on which relief may be granted.  Further, we affirm the district court’s
 8   denial of Plaintiff‐Appellant’s request for leave to amend its complaint a second time
 9   because Plaintiff‐Appellant failed to indicate how further amendment would permit
10   it to cure the deficiencies in the First Amended Complaint.
11    
12            AFFIRMED.

13                                      BRENT  HERBERT  BLAKELY,  Blakely  Law  Group,
14                                      Hollywood, CA, for Plaintiff‐Appellant.
15
16                                      WILLIAM  THOMASHOWER  (Rachel  Schwartz,  Carla
17                                      Sereny, on the brief), Schwartz & Thomashower LLP,
18                                      New York, NY, for Defendant‐Appellee.
19
20   DEBRA ANN LIVINGSTON, Circuit Judge:

21          We consider whether a prior litigation between the parties  resolving claims

22   of trademark infringement and other unfair business practices, and stemming from

23   earlier  conduct,  bars  the  present  suit  of  Plaintiff‐Appellant  TechnoMarine  SA

24   (“TechnoMarine”  or  “Plaintiff”)  over  similar  conduct  that  occurred  after  the

25   settlement of the earlier suit.  The district court (Batts, J.) granted a motion to dismiss

26   by Defendant‐Appellant Giftports, Inc. (“Giftports” or “Defendant”), holding that

27   TechnoMarine’s  claims  are  barred  by  res  judicata  and,  in  the  alternative,  that

                                                 2
 1   TechnoMarine has failed to state a claim.  The district court denied Plaintiff leave to

 2   amend its complaint a second time on the ground that it would be futile in light of

 3   the res judicata bar.  We conclude that res judicata does not bar the alleged trademark

 4   and  other  unfair  business  practice  claims  that  arose  after  the  original  settlement

 5   agreement  between  the  parties.    Nonetheless,  we  affirm  the  dismissal  of  the

 6   complaint on the basis of the district court’s alternate holding that TechnoMarine

 7   has failed to state a claim upon which relief may be granted.  We also affirm the

 8   district court’s denial of Plaintiff’s request to amend its complaint because Plaintiff

 9   has failed to indicate how further amendment would cure its pleading deficiencies.

10                                         BACKGROUND1

11          A.  Parties

12          TechnoMarine is a Swiss designer, manufacturer, and distributor of watches,

13   and it holds various trademark and copyright registrations for its word mark, logo,

14   and watch dial.  TechnoMarine has sold hundreds of millions of dollars of watches



            1
 1             The  factual  background  presented  here  is  drawn  from  the  allegations  of
 2   TechnoMarine’s First Amended Complaint, which we accept as true for the purposes of our
 3   review of a motion to dismiss, see Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 107 (2d
 4   Cir.  2012),  and  from  TechnoMarine’s  Second  Amended  Complaint  and  settlement
 5   agreement  in  TechnoMarine  SA  v.  Giftports  Inc.,  et  al.,  No.  08‐Civ‐10911  (S.D.N.Y.  filed
 6   December 20, 2008). 

                                                      3
 1   globally.  TechnoMarine closely controls distribution and sale of its watches through

 2   authorized dealer agreements that expressly prohibit dealers from transshipping

 3   and selling TechnoMarine watches to unauthorized third‐party retailers.

 4          Giftports is a New York corporation that sells premium brand watches at

 5   discounted  prices  on  the  internet.    Giftports  is  not  an  authorized  retailer  for 

 6   TechnoMarine  watches  but,  nonetheless,  Giftports  has  “purchased,  advertised,

 7   offered  for  sale,  and/or  sold  watches  bearing  the  TechnoMarine  marks  on  its

 8   website.”

 9          B.  Prior Litigation and Settlement

10          In December 2008, TechnoMarine brought a prior suit against Giftports in the

11   District Court for the Southern District of New York (Kaplan, J.).  In March 2009,

12   TechnoMarine filed a second amended complaint in that case, bringing three causes

13   of action:

14          1.     Copyright infringement under 17 U.S.C. § 101 et seq., based on
15                 Giftports’s  alleged  unauthorized  use  of  photographs  of
16                 TechnoMarine brand watches;
17
18          2.     Unfair competition under the Lanham Act, 15 U.S.C. § 1125(a),
19                 based  on  allegations  that  Giftports  intended  purchasers  to
20                 believe it was “an authorized source for TechnoMarine watches”
21                 and that Giftports was selling TechnoMarine watches “without
22                 the  benefit  of  the  warranty  and  after  sales  service  that
23                 TechnoMarine provide[s] for such products”; and

                                                  4
 1         3.     Alleged interference with TechnoMarine’s contractual relations
 2                with “authorized retailers and/or distributors.”
 3           
 4         The  parties  resolved  this  earlier  case  through  a  “Litigation  Settlement

 5   Agreement and Mutual Release” (“Settlement Agreement”) that was executed on

 6   April 24, 2009.  Pursuant to the Settlement Agreement, the parties submitted to the

 7   district court a stipulation of dismissal with prejudice, which was entered on April

 8   27, 2009.

 9         In the Settlement Agreement, Giftports agreed to pay TechnoMarine  $5,000

10   and  TechnoMarine  agreed  to  dismiss  the  action  with  prejudice.    Giftports

11   represented in the Settlement Agreement that it had “ceased all use of any copies of

12   Plaintiff’s Copyrighted Work . . . at least as of January 16, 2009.”2  The Settlement

13   Agreement  made  clear  that  it  should  not  be  construed  “as  a  license,  implied  or

14   otherwise, by and between Plaintiff and Defendant to use the Copyrighted Work.”

15         Giftports denied any intentional infringement of TechnoMarine’s rights in the

16   Settlement Agreement, and the agreement was altogether silent as to whether the

17   conduct alleged by TechnoMarine was unlawful.  Neither party admitted liability

18   or wrongdoing.  The agreement’s release of liability was broad and unqualified,


           2
 1            “Copyrighted  Work”  was  defined  in  the  agreement  to  denote  “Copyright
 2   Registration No. TX 6‐857‐826 for the 2008 Online TechnoMarine Watch Catalog.”

                                                 5
 1   providing that the parties agreed, in pertinent part, to: 

 2          release . . . one another . . . from any and all liability,  .  .  . causes of
 3          action,  suits  or  obligations  of  any  nature,  .  .  .  whether  known  or
 4          unknown,  .  .  .  which  the  parties  .  .  .  now  have,  may  have  or  may
 5          hereafter assert against one another, relating to the claims alleged in the
 6          Civil Action or arising from the facts alleged therein . . . .
 7
 8   J.A. 70. 

 9          C.  Present Litigation 

10          More  than  two  and  a  half  years  after  the  2009  settlement,  TechnoMarine

11   brought the present action against Giftports.3  In its First Amended Complaint, filed

12   in April 2012, TechnoMarine asserted six causes of action:

13          1. Trademark infringement, pursuant to 15 U.S.C. § 1114; 
14
15          2. False designation of origin, pursuant to 15 U.S.C. § 1125(a); 
16
17          3. Trademark dilution, pursuant to 15 U.S.C. § 1125(c);
18
19          4. Tortious interference with contractual relations; 
20
21          5. Common law unfair competition; and
22
23          6. Copyright infringement, pursuant to 17 U.S.C. § 501.
24



            3
 1            TechnoMarine filed its initial complaint in this second action on December 28, 2011. 
 2   On March 28, 2012, Giftports moved to dismiss pursuant to Federal Rule of Civil Procedure
 3   12(b)(6).    Rather  than  responding  to  this  motion  to  dismiss,  TechnoMarine  filed  an
 4   amended complaint, dated April 19, 2012. 

                                                   6
 1   The  conduct  alleged  to  be  unlawful,  according  to  TechnoMarine’s  amended

 2   complaint in this case, is similar to the conduct that TechnoMarine alleged to be

 3   unlawful in its first, previously settled lawsuit.  The gravamen of TechnoMarine’s

 4   complaint  in  this  case  is  that  Giftports  –  although  not  an  authorized  retailer  –

 5   purchased  and  sold  watches  bearing  TechnoMarine  marks  on  its  website.    The

 6   complaint alleges that it is “reasonable to conclude” that these watches are “either

 7   counterfeit” or they were “obtained from entities who are [contractually] prohibited

 8   from  selling”  these  watches  to  Giftports.    These  allegations  are,  in  substance,

 9   additional instances of the same type of conduct alleged in the litigation settled in

10   2009.  Nonetheless, the First Amended Complaint in the present case inexplicably

11   fails to mention the previous lawsuit and settlement.  Further, it does not distinguish

12   between conduct that occurred prior to, as compared to following, the previous

13   litigation between the parties.  

14          Giftports  moved  in  the  district  court  to  dismiss  TechnoMarine’s  First

15   Amended Complaint in May 2012.  TechnoMarine opposed the motion; additionally,

16   it requested leave to amend “[i]n the event [the district court found] that Plaintiff’s

17   allegations are insufficient to sustain  any of its claims.”  In September 2012, the

18   district court granted the motion to dismiss, holding that Plaintiff’s claims are barred


                                                  7
 1   by res judicata due to TechnoMarine’s 2009 lawsuit and settlement.  It alternatively

 2   held, under Rule 12(b)(6), that TechnoMarine failed to state a valid cause of action

 3   for any of its claims.  The district court also denied Plaintiff’s request for leave to

 4   amend its complaint a second time, ruling that any amendment would be futile in

 5   light of the district court’s res judicata holding.  Judgment was entered on September

 6   18, 2012, and TechnoMarine filed this timely appeal.

 7                                       DISCUSSION

 8         We review de novo the dismissal of a complaint under Rule 12(b)(6), accepting

 9   all allegations in the complaint as true and drawing all inferences in favor of the

10   plaintiff.  Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013).  Our review of a district

11   court’s application of res judicata is also de novo.  Duane Reade, Inc. v. St. Paul Fire & 

12   Marine Ins. Co., 600 F.3d 190, 195 (2d Cir. 2010).  A court may consider a res judicata

13   defense on a Rule 12(b)(6) motion to dismiss when the court’s inquiry is limited to

14   the plaintiff’s complaint, documents attached or incorporated therein, and materials

15   appropriate for judicial notice. See, e.g., Day v. Moscow, 955 F.2d 807, 811 (2d Cir.

16   1992) (“[W]hen all relevant facts are shown by the court’s own records, of which the

17   court takes notice, the defense [of res judicata] may be upheld on a Rule 12(b)(6)

18   motion without requiring an answer.”).

                                                 8
 1                                                I.

 2          “Under the doctrine of res judicata, or claim preclusion, a final judgment on

 3   the merits of an action precludes the parties or their privies from relitigating issues

 4   that were or could have been raised in that action.”  St. Pierre v. Dyer, 208 F.3d 394,

 5   399 (2d Cir. 2000) (quoting Federated Depʹt Stores, Inc. v. Moitie, 452 U.S. 394, 398

 6   (1981)) (brackets and internal quotation marks omitted).  “To prove the affirmative

 7   defense [of res judicata] a party must show that (1) the previous action involved an

 8   adjudication on the merits; (2) the previous action involved the plaintiffs or those in

 9   privity with them; [and] (3) the claims asserted in the subsequent action were, or

10   could have been, raised in the prior action.” Monahan v. N.Y.C. Depʹt of Corr., 214

11   F.3d 275, 285 (2d Cir. 2000). 

12          The first two elements of this test are satisfied and are not in dispute here.4 

13   The only issue in this appeal is the third element – whether “the claims asserted” in

14   this action “were, or could have been, raised in the prior action.”  Monahan, 214 F.3d

15   at 285.  Whether a claim that was not raised in the previous action could have been

16   raised therein “depends in part on whether the same transaction or connected series


            4
 1            The earlier litigation was between the same two parties and was resolved in 2009
 2   by a settlement agreement, which is generally considered a judgment on the merits.  See
 3   Greenberg v. Bd. of Governors of the Fed. Reserve Sys., 968 F.2d 164, 168‐70 (2d Cir. 1992).

                                                  9
 1   of transactions is at issue, whether the same evidence is needed to support both

 2   claims,  and  whether  the  facts  essential  to  the  second  were  present  in  the  first.” 

 3   Woods v. Dunlop Tire Corp., 972 F.2d 36, 38 (2d Cir. 1992) (internal quotation marks

 4   omitted).  To determine whether two actions arise from the same transaction or

 5   claim, we consider “whether the underlying facts are related in time, space, origin,

 6   or  motivation,  whether  they  form  a  convenient  trial  unit,  and  whether  their

 7   treatment as a unit conforms to the parties’ expectations or business understanding

 8   or usage.”  Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001) (internal quotation marks

 9   omitted). 

10          When  analyzing  whether  a  claim  is  based  on  the  same  transaction  or

11   occurrence, courts must be mindful that a claim “arising subsequent to a prior action

12   .  .  .  [is]  not  barred  by  res  judicata”  even  if  the  new  claim  is  “premised  on  facts

13   representing a continuance of the same ‘course of conduct.’”  Storey v. Cello Holdings,

14   L.L.C., 347 F.3d 370, 383 (2d Cir. 2003).  This is because, as the Supreme Court has

15   directed:

16          That  both  suits  involved  ‘essentially  the  same  course  of  wrongful
17          conduct’ is not decisive. Such a course of conduct . . . may frequently
18          give rise to more than a single cause of action. . . .  While the [prior]
19          judgment  precludes  recovery  on  claims  arising  prior  to  its  entry,  it
20          cannot be given the effect of extinguishing claims which did not even

                                                     10
 1          then exist and which could not possibly have been sued upon in the
 2          previous case.
 3
 4   Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327‐28 (1955).

 5          We have explained that this “unremarkable principle” can be complicated by

 6   the “at‐times‐difficult determination of what degree of conduct” following the first

 7   judgment is necessary to give rise to a new “claim.”  Storey, 347 F.3d at 383.  As

 8   relevant here, our precedent provides two categories of cases where post‐judgment

 9   conduct constitutes a new claim falling outside the parameters of claim preclusion.

10          The  first  category  is  straightforward:  when  post‐judgment  conduct  is

11   sufficient to state a cause of action on its own – without the need to incorporate facts

12   that preceded the first suit – the later course of conduct underlying the second suit

13   gives rise to a new cause of action that is not barred by res judicata.  See Storey, 347

14   F.3d at 384 (“Where the facts that have accumulated after the first action are enough

15   on their own to sustain the second action, the new facts clearly constitute a new

16   ‘claim,’ and the second action is not barred by res judicata.”).

17          We have, therefore, held that a settlement for fraud in the sale of securities

18   from  1975  to  1979  “is  not  the  same  as  the  claim  that  [the  defendant]  defrauded

19   customers in the sale, purchase, and repurchase of other securities” in later years. 



                                                 11
 1   SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1464 (2d Cir. 1996).  Similarly, we have

 2   held  that  suits  over  later  breaches  of  contract,  financial  transactions,  and  ship

 3   voyages are not barred by claim preclusion, even if the plaintiffs previously brought

 4   suit over earlier instances of this same conduct.  See Prime Mgmt. Co. v. Steinegger,

 5   904 F.2d 811, 816 (2d Cir. 1990) (prior action did not preclude later suit regarding

 6   breaches of contract that occurred subsequent to the filing of a prior suit); see also

 7   Greenberg, 968 F.2d at 168‐70 (prior actions regarding earlier financial transactions

 8   did not preclude later suit over later financial transactions); Interoceanica Corp. v.

 9   Sound Pilots, Inc., 107 F.3d 86, 90‐91 (2d Cir. 1997) (prior suit regarding pilots’ fees

10   in previous voyages did not preclude a subsequent suit regarding pilots’ rights in

11   ocean voyages occurring after those underlying the first suit).  

12          “Claims arising subsequent to a prior action,” based on conduct occurring

13   after the commencement of the earlier suit, and sufficient to state a cause of action

14   without the need to incorporate facts preceding the first suit “need not, and often

15   perhaps could not, have been brought in that prior action,” and so are not barred by

16   res  judicata  “regardless  of  whether  they  are  premised  on  facts  representing  a




                                                 12
1    continuance of the same ‘course of conduct.’” Storey, 347 F.3d at 383.5  To be clear,

2    when a defendant commits repeated acts, each of which can independently support

3    a cause of action, claim preclusion principles will require plaintiffs seeking relief as

4    to all of the defendant’s conduct to bring together the causes of action that have

5    already arisen when the litigation commences, provided that such acts are based on

6    the  same  connected  series  of  transactions.    Thus,  if  a  party  sues  for  a  breach  of

7    contract,  “res  judicata  will  preclude  the  party’s  subsequent  suit  for  any  claim  of

8    breach  that  had  occurred  prior  to  the  first  suit.”    Prime  Mgmt.,  904  F.2d  at  816


            5
 1             Our decision in Berlitz Schools of Languages of America, Inc. v. Everest House, 619 F.2d
 2   211 (2d Cir. 1980), is not to the contrary.  There, in a dispute between the Berlitz Schools of
 3   Languages and Charles Berlitz, a grandson of the Schools’ founder, the plaintiffs obtained
 4   a state court judgment against Charles Berlitz and the other defendants declaring that the
 5   defendants  could  not  use  the  name  Berlitz  as  part  of  the  name  of  a  foreign  language
 6   teaching text or as part of the name of a publishing company preparing foreign language
 7   materials, but that Charles Berlitz could identify himself as the editor or author of foreign
 8   language materials, so long as he made it clear that he was not connected with plaintiffs. 
 9   Id. at 213.  In a subsequent suit, the state court rejected the plaintiffs’ claim that Charles
10   Berlitz had violated the declaratory judgment when he listed himself as an author of a
11   foreign language textbook and included the disclaimer that “[s]ince 1967, Mr. Berlitz has
12   not  been  connected  with  the  Berlitz  Schools  in  any  way.”    Id.  at  214.    This  Court
13   determined, in a subsequent litigation involving another set of instructional books with a
14   substantially identical use of the Berlitz name and disclaimer, that the district court had
15   properly granted summary judgment.  Id. at 215.  Although we cited both res judicata and
16   collateral estoppel principles, our decision, properly read, rested on collateral estoppel: 
17   that given the “minuscule” differences between “the legend of Charles Berlitz’s name and
18   the disclaimer” on the new series as opposed to the legend and disclaimer on the preceding
19   one, “there [were] no issues with respect to plaintiffs’ [federal] claims which ha[d] not been
20   determined” in the earlier state proceedings.  Id. at 215‐16.

                                                    13
 1   (emphasis added).  Res judicata will not, however, “bar a subsequent suit for any

 2   breach  that  had  not  occurred  when  the  first  suit  was  brought.”    Id.;  see  also

 3   Restatement (Second) of Judgments § 24 cmt. d (1982) (“When a person trespasses

 4   daily upon the land of another for a week, although the owner of the land might

 5   have maintained an action each day, such a series of trespasses is considered a unit

 6   up to the time when action is brought.  Thus if in the case stated the landowner were

 7   to bring suit on January 15, including in his action only the trespass on January 10,

 8   and obtain a judgment, he could not later maintain an action for the trespasses on

 9   January 11 through January 15.”).  “If a defendant engages in actionable conduct

10   after a lawsuit is commenced, the plaintiff may seek leave to file a supplemental

11   pleading [under Rule 15(c)] to assert a claim based on the subsequent conduct.” 

12   First Jersey Sec., 101 F.3d at 1464.  But the plaintiff “is not required to do so, and his

13   election not to do so is not penalized by application of res judicata to bar a later suit

14   on that subsequent conduct.”  Id.

15          That brings us to the second type of case in which we have analyzed whether 

16   conduct relating to but occurring after commencement of an earlier litigation gives

17   rise  to  a  new  claim  so  as  to  fall  outside  the  parameters  of  res  judicata.    When  a

18   subsequent action involves a claim over “ongoing conduct” and it relies on facts that

                                                    14
 1   occurred both before and after the earlier action commenced, claim preclusion will

 2   not bar a suit, we have said, “based upon legally significant acts occurring after the

 3   filing of a prior suit that was itself based upon earlier acts.”  Waldman v. Village of

 4   Kiryas Joel, 207 F.3d 105, 113 (2d Cir. 2000).  Our case law provides guidance as to

 5   what acts are “legally significant.”  

 6          In Waldman, the plaintiff, in his earlier action (“Waldman I”), sued the Village

 7   of Kiryas Joel, New York, for discriminatory enforcement of the zoning code and

 8   constitutional violations related to the provision of public housing.6  Id. at 107.  In

 9   the  plaintiff’s  later  action,  in  which  he  accused  the  Village  of  “excessive

10   entanglement with religion” and argued that “the Village government is little more

11   than an extension of the Congregation Yetev Lev . . . , the dominant religious body

12   in the Village,” Waldman sought dissolution of the Village under the Establishment

13   Clause.  Id. at 107‐08.  Waldman’s later suit (brought only a few months after the

14   settlement  in  Waldman  I)  relied  on  allegations  of  conduct  taking  place  before  the

15   earlier action was commenced, in addition to some new post‐settlement conduct.

16          As we have said, “claim preclusion may apply where some of the facts on


            6
 1             In  fact,  two  prior  related  suits  had  been  filed  against  the  Village.    Because
 2   Waldman was not a plaintiff in the first action, the Waldman Court referred to the second
 3   of these suits as “Waldman I.”  The two earlier actions in Waldman were settled jointly.

                                                     15
 1   which a subsequent action is based post‐date the first action but do not amount to

 2   a new claim.”  Storey, 347 F.3d at 384.  In Waldman, we determined that:

 3         it is simply not plausible to characterize Waldman’s claim as one based
 4         in  any  significant  way  upon  the  post‐Waldman  I  facts.    The  new
 5         allegations made in the present complaint do not, either by themselves
 6         or to any degree not already demonstrated by the overlapping facts,
 7         establish  the  sort  of  pervasive  and  otherwise  irremediable
 8         entanglement between church and state that would justify a drastic
 9         remedy like the dissolution of the Village. . . . We conclude that, in
10         seeking the dissolution of [the Village], Waldman has based his action
11         principally upon the common nucleus of operative facts shared with
12         Waldman I.

13   Waldman, 207 F.3d. at 113.  Accordingly, we held that the facts post‐dating the first

14   action did “not create a ‘new’ cause of action that did not exist when the prior suits

15   were brought” and that Waldman’s Establishment Clause claim was barred by res

16   judicata.  Id. at 112.  We expressly noted, however, that this was not to hold “that a

17   series of future actions evincing an enduring and all‐encompassing domination of

18   the  Village  government  by  the  Congregation  could  not  at  some  point  suffice  to

19   create a new cause of action for the dissolution of the Village.”  Id. at 113.  “[A]t some

20   point,” as we said, “repetition of the same or similar acts” may result in a later claim,

21   “based, as it would be, primarily upon a cumulation of events occurring after the

22   first suit.”  Id. at 114.  But Waldman could not “use the mere inclusion of a few post‐



                                                16
 1   Waldman I Village acts . . . to resurrect a claim, grounded almost entirely upon . . .

 2   events [preceding the prior litigation].”  Id.

 3                                                    II.

 4          Applying  the  framework  that  these  cases  establish,  we  conclude  that  the

 5   district court erred in its application of claim preclusion principles.  Little aided by

 6   TechnoMarine’s inartful complaint (which fails to allege when particular conduct

 7   occurred or to differentiate between pre‐ and post‐settlement conduct), the district

 8   court failed to consider whether TechnoMarine alleges new conduct occurring after

 9   the settlement that is sufficient to state one or more new causes of action.7  Because

10   we conclude that at least as to its trademark infringement claim, TechnoMarine’s

11   complaint is properly read at this stage of the litigation to assert liability based on

12   new, post‐settlement conduct, this claim, and perhaps others, are “not barred by res

13   judicata” even though “premised on facts representing a continuance of the same


            7
 1              As we have said, the res judicata bar is normally inoperative with regard to the
 2   defendant’s actionable conduct occurring after an earlier suit commences, provided that the
 3   plaintiff does not act to bring post‐commencement claims within the scope of his earlier
 4   suit.    See  First  Jersey  Sec.,  101  F.3d  at  1464.    Here,  however,  the  parties’  Settlement
 5   Agreement brings within its ambit (and thus the ambit of the first litigation) claims existing
 6   as of the date of settlement and arising from the facts alleged in the original complaint.  See
 7   Greenberg, 968 F.2d at 169 (noting that a settlement agreement “can only have the preclusive
 8   [e]ffect that the parties to the settlement intended to give it”).  Thus, the operative date for
 9   res judicata purposes is the date of the settlement. 

                                                      17
 1   ‘course of conduct.’”  Storey, 347 F.3d at 383.

 2         TechnoMarine’s  trademark  infringement  claim  is  not  barred  by  claim

 3   preclusion  because  Giftports  allegedly  committed  new  instances  of  trademark

 4   infringement after the settlement, so that the present claim, to the extent based on

 5   the new acts of infringement, was not and could not have been litigated in the earlier

 6   proceeding.  As noted in the district court’s opinion, TechnoMarine, in its opposition

 7   to  Giftports’s  motion  to  dismiss,  argued  that  the  present  action  “involves

 8   infringements on [its] 2010/2011 line of watches.”   Although the complaint does not

 9   provide  dates  for  the  allegedly  infringing  conduct,  drawing  all  inferences  in

10   TechnoMarine’s  favor,  as  we  must  do  on  review  of  a  motion  to  dismiss,  the

11   complaint is fairly read to allege a course of conduct by Giftports that was ongoing

12   as of April 19, 2012, the date of the complaint.  Because TechnoMarine’s complaint

13   alleges supposedly unlawful conduct involving the 2010/2011 line of watches, which

14   would have occurred after the 2009 settlement and judgment, TechnoMarine can

15   support a claim for trademark infringement of the 2010/2011 line of watches based

16   on the new allegedly infringing conduct.  As a result, this cause of action is not




                                               18
 1   barred by claim preclusion.8

 2          The district court’s misapplication of claim preclusion principles may have

 3   resulted from a misreading of our decision in Waldman.  There, we noted in passing

 4   that the plaintiff in that case asserted “nothing more than additional instances of

 5   what  was  previously  asserted.”    TechnoMarine  S.A.  v.  Giftports,  Inc.,  No.  11  Civ.

 6   9643(DAB), 2012 WL 3964734, at *5 (S.D.N.Y. Sept. 10, 2012) (citing Waldman, 207

 7   F.3d at 113); see also Marcel Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., No. 11

 8   Civ. 5523(LTS), 2012 WL 4450992, at *4 (S.D.N.Y. Sept. 25, 2012) (citing Waldman, 207

 9   F.3d at 113).  But Waldman did not hold that claims that are based on conduct that

10   takes place after an earlier litigation are barred by res judicata simply because the

11   conduct  is  similar  to  prior  acts  that  took  place  before  the  earlier  litigation.    Our

12   precedent makes clear that if the later conduct can support a cause of action on its

            8
 1             Any claim for trademark infringement occurring before the settlement of the 2009
 2   litigation,  however,  is  barred  by  res  judicata  because  it  either  was  or  could  have  been
 3   brought in the first litigation.  But the fact that the complaint includes allegations of pre‐
 4   judgment  conduct,  which  are  barred,  does  not  mean  the  allegations  of  post‐judgment
 5   infringing conduct are also barred.  As for TechnoMarine’s causes of action for trademark
 6   dilution, false designation of origin, tortious interference, and unfair competition, these
 7   causes of action, too, are not precluded if based on either: (1) new facts sufficient to state
 8   a claim on their own without the need to incorporate facts that preceded the first suit; or
 9   (2) “legally significant acts” such that the later claim represents a new cause of action, even
10   if based to some degree on earlier conduct.  Given our conclusion, infra, that the complaint
11   was properly dismissed on alternative grounds, we need not decide whether these claims
12   are barred.  

                                                      19
 1   own, it is the basis of a new cause of action not precluded by the earlier judgment.

 2         The contrary conclusion – that a plaintiff such as TechnoMarine is precluded

 3   from  bringing  suit  for  alleged  new  trademark  violations  because  the  parties

 4   previously  settled  a  suit  over  earlier,  similar  conduct  –  violates  basic  claim

 5   preclusion principles.  A simple hypothetical may help explain this point.  Assume

 6   that a plaintiff sues a defendant for trademark infringement occurring from 2010 to

 7   2012.  After trial, the court grants the plaintiff judgment and money damages.  Two

 8   years following this judgment, in 2014, the defendant again infringes upon the same

 9   trademark, and in a similar way.  Under Giftports’s reasoning, claim preclusion

10   would prohibit the plaintiff from suing again.  The earlier judgment against the

11   defendant – determining that it violated plaintiff’s trademark rights from 2010 to

12   2012  –  would  in  effect  immunize  the  defendant  against  all  suits  concerning

13   infringements of the same trademark in a similar way.  This is not the law of claim

14   preclusion.  

15         Giftports nonetheless asserts that TechnoMarine’s claims should be precluded

16   here for two reasons.  First, Giftports argues that the Settlement Agreement between

17   the parties prohibits this suit.  Second, Giftports posits that TechnoMarine’s request

18   for, and failure to obtain, an injunction has preclusive effect.  Neither argument is


                                                20
 1   persuasive. 

 2         First, the prior settlement between the parties does not preclude this suit.  A

 3   settlement, just like a judgment, does not ordinarily bar claims that have not yet

 4   accrued.  The parties could agree to extinguish future claims, but TechnoMarine and

 5   Giftports did no such thing here.  They agreed only to release liability “relating to

 6   the claims alleged in the Civil Action or arising from the facts alleged therein.”  The

 7   stipulation of dismissal in this case, moreover, made clear that it did not extinguish

 8   claims that did not yet exist.  J.A. 75, 187 (“[A]ll claims that were or could have been

 9   asserted [in this action] shall be dismissed with prejudice . . . .”). The Settlement

10   Agreement is silent as to future conduct by either party that may violate the same

11   statutory or common law rights.  But it does make clear that it is not a license for

12   Giftports to use TechnoMarine’s intellectual property in the future.

13         Giftports’s second argument – that TechnoMarine should be precluded from

14   suing over future conduct because it failed to obtain an injunction prohibiting this

15   future conduct – is also unavailing.  Courts may deny requests for injunctive relief,

16   an equitable remedy, for various reasons unrelated to the validity of the plaintiff’s

17   claim.    For  example,  a  request  for  an  injunction  will  be  denied  when  remedies

18   available at law, such as monetary damages, are adequate to compensate for the


                                                21
 1   injury, or the public interest would be disserved by a permanent injunction.  See 

 2   eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).  A district court may deny

 3   injunctive  relief,  moreover,  when  there  is  little  evidence  of  likelihood  of  future

 4   violations.  Cf. SEC v. Manor Nursing Ctrs., Inc., 458 F.2d 1082, 1100 (2d Cir. 1972)

 5   (noting,  in  the  context  of  securities  violations,  that  “[t]he  critical  question  for  a

 6   district court in deciding whether to issue a permanent injunction . . . is whether

 7   there is a reasonable likelihood that the wrong will be repeated”).9  As a result, the

 8   failure of a plaintiff to obtain (or even seek) an injunction does not preclude it from

 9   bringing suit for later instances of similar unlawful conduct.  

10          Finally, we reject Giftports’s policy argument – that if we decline to find claim

11   preclusion  here,  we  will  encourage  seriatim  lawsuits.    A  putative  defendant  is

12   protected from seriatim lawsuits through the ordinary operation of claim preclusion,

13   issue  preclusion,  and  settlement.    First,  claim  preclusion  principles  incentivized

14   TechnoMarine to bring all of its causes of action involving the same transaction or

15   connected  series  of  transactions  and  arising  before  commencement  of  its  first

16   litigation in that first suit, and prohibited it from splitting these causes of action into



            9
 1            A plaintiff may also elect not to seek an injunction because he reasonably assumes
 2   the defendant will comply with the law going forward.

                                                    22
 1   multiple suits.  But TechnoMarine did not bring suit, and could not have done so,

 2   for causes of action that had not yet arisen.  Second, if Giftports had litigated the

 3   previous  action  until  final  judgment  and  obtained  a  favorable  determination

 4   regarding  the  legality  of  its  conduct,  absent  a  crucial  intervening  change  of

 5   circumstances, issue preclusion would have precluded TechnoMarine from litigating

 6   again the issue of whether Giftports’s course of conduct was lawful.  Similarly, in

 7   the  Settlement  Agreement  resolving  the  first  litigation,  Giftports  could  have

 8   expressly resolved claims over future conduct.  Our decision today thus in no way

 9   opens  the  door  to  seriatim  lawsuits.    We  merely  hold,  in  accordance  with  well‐

10   settled precedent, that TechnoMarine’s earlier settlement does not preclude it from

11   bringing later claims over new conduct giving rise to causes of action that did not

12   exist at the time of the settlement.

13                                                  III.

14          We next address the district court’s alternative holding that TechnoMarine

15   failed to state a claim.  “To survive a motion to dismiss, a complaint must contain

16   sufficient factual matter, accepted as true, to state a claim to relief that is plausible

17   on  its  face.”    Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)  (internal  quotation  marks

18   omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not


                                                    23
 1   need detailed factual allegations, a plaintiff’s obligation to provide the grounds of

 2   his entitlement to relief requires more than labels and conclusions, and a formulaic

 3   recitation of the elements of a cause of action will not do.”  Bell Atl. Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007) (brackets, citations, and internal quotation marks omitted).

 5         The district court reviewed each of Plaintiff’s claims and the facts alleged in

 6   its complaint and determined that TechnoMarine failed plausibly to plead its claims

 7   for trademark infringement, false designation of origin, trademark dilution, tortious

 8   interference, unfair competition, or copyright infringement.  We have undertaken

 9   an  independent  review,  and  find  no  error  in  the  district  court’s  analysis. 

10   TechnoMarine’s complaint did not permit the district court to “draw the reasonable

11   inference that the defendant is liable for the misconduct alleged,” Iqbal, 556 U.S. at

12   678, and accordingly, Plaintiff has not raised its “right to relief above the speculative

13   level,” Twombly, 550 U.S. at 555.  We therefore affirm the district court’s dismissal

14   of plaintiff’s First Amended Complaint for failure to state a claim.

15         TechnoMarine argues, finally, that the district court’s denial of its request for

16   leave to amend its complaint should be reversed.  The district court denied plaintiff

17   leave  to  amend  on  the  grounds  that  curing  its  substantive  pleading  deficiencies

18   would be futile in light of the res judicata bar.  As we have made clear, res judicata

                                                24
 1   does not bar (at a minimum) TechnoMarine’s trademark infringement claim.  We

 2   nonetheless  affirm  the  district  court’s  denial  of  leave  to  amend  because

 3   TechnoMarine has not indicated how it could cure its pleading deficiencies.

 4          Under  Rule  15(a),  “leave  to  amend  ‘shall  be  freely  given  when  justice  so

 5   requires.’”  McCarthy  v.  Dun  &  Bradstreet  Corp.,  482  F.3d  184,  200  (2d  Cir.  2007)

 6   (quoting  Fed.  R.  Civ.  P.  15(a)).    “We  review  a  district  court’s  denial  of  leave  to

 7   amend for abuse of discretion, unless the denial was based on an interpretation of

 8   law, . . . in which case we review the legal conclusion de novo.”  Panther Partners Inc.

 9   v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).  Leave may be denied “for

10   good reason, including futility, bad faith, undue delay, or undue prejudice to the

11   opposing party.”  McCarthy, 482 F.3d at 200 (citing Foman v. Davis, 371 U.S. 178, 182

12   (1962)).

13          A plaintiff need not be given leave to amend if it fails to specify either to the

14   district court or to the court of appeals how amendment would cure the pleading

15   deficiencies in its complaint.  See, e.g., City of Pontiac Policemen’s & Firemen’s Ret. Sys.

16   v. UBS AG, 752 F.3d 173, 188 n.71 (2d Cir. 2014) (denying leave to amend where

17   “plaintiffs have identified no additional facts or legal theories – either on appeal or

18   to the District Court – they might assert if given leave to amend”); Porat v. Lincoln

                                                    25
 1   Towers  Cmty.  Ass’n,  464  F.3d  274,  276  (2d  Cir.  2006)  (per  curiam)  (“A  counseled

 2   plaintiff  is  not  necessarily  entitled  to  a  remand  for  repleading  whenever  he  has

 3   indicated a desire to amend his complaint, notwithstanding the failure . . . to make

 4   a showing that the complaint’s defects can be cured.”); Hayden v. Cnty. of Nassau, 180

 5   F.3d 42, 53‐54 (2d Cir. 1999) (“[W]here the plaintiff is unable to demonstrate that he

 6   would be able to amend his complaint in a manner which would survive dismissal,

 7   opportunity to replead is rightfully denied.”).  Moreover, even where a legal error

 8   undergirds a district court’s decision to deny leave to amend, this Court can affirm

 9   the denial of leave on alternate grounds.  See Hutchison v. Deutsche Bank Sec. Inc., 647

10   F.3d  479,  491  (2d  Cir.  2011)  (affirming  despite  the  fact  that  the  court  could  not

11   “affirm the denial of Plaintiffs’ motion to amend on the futility ground cited by the

12   district court,” because amendment would be futile for other reasons); AEP Energy

13   Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 726‐27 (2d Cir. 2010).

14          Here, Plaintiff already amended its complaint once following Defendant’s first

15   motion to dismiss for failure to state a claim.  TechnoMarine failed to resolve its

16   pleading deficiencies in its First Amended Complaint.  In its request to amend this

17   complaint below and in its brief here, moreover, TechnoMarine has entirely failed

18   to  specify  how  it  could  cure  its  pleading  deficiencies.    We  therefore  affirm  the

                                                   26
 1   district court’s denial of Plaintiff’s request further to amend the complaint and its

 2   decision to grant the motion to dismiss with prejudice.  See Porat, 464 F.3d at 276.

 3                                     CONCLUSION

 4         To  summarize:  TechnoMarine’s  complaint,  contrary  to  the  district  court’s

 5   determination, is not barred in toto by claim preclusion.  We nonetheless affirm the

 6   district court’s grant of Giftports’s motion to dismiss based on the district court’s

 7   alternative holding that the complaint fails to state a claim upon which relief may

 8   be granted.  As for TechnoMarine’s request to amend, although amendment would

 9   not be futile on claim preclusion grounds, TechnoMarine failed both in the district

10   court and on appeal to specify how a second amendment would allow it to cure its

11   pleading  deficiencies.    Accordingly,  we  affirm  the  district  court’s  denial  of

12   TechnoMarine’s request for leave to amend.  

13         For  the  foregoing  reasons,  the  judgment  of  the  district  court  is  hereby

14   AFFIRMED.

15




                                               27